DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
 
Response to Amendment
In the amendment dated 13 January 2021, the following occurred:
claims 1, 5, 17, 20, and 24 were amended.
Claims 1-38 are pending.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 20-38) and manufacture (claims 1-19) which recite steps of:  (claims 1 and 20) retrieving a dataset, assigning an entity into a decision hyper-volume, assigning a diagnosis and/or decision to the recommendation hyper-volume, determining a distance between the entity and diagnosis and/or decision, determining a recommendation of treatment and/or diagnosis based on the distance, and transmitting the recommendation.  

Step 2A, Prong One:
These steps of (claims 1 and 20) assigning an entity into a decision hyper-volume, assigning a diagnosis and/or decision to the recommendation hyper-volume, determining a distance between the entity and diagnosis and/or decision, determining a recommendation of treatment and/or diagnosis based on the distance, as drafted, under the broadest reasonable interpretation, includes mathematical concepts, specifically mathematical relationships.
To further explain, the elements being retrieved in the first limitation of both claims 1 and 20 are represented, despite not being explicitly claimed, as a vector in a multidimensional space. The multidimensional clustering of these vectors to determine at least one of a health diagnosis and treatment decision, no matter the plurality and associated complexity of the vectors and the data composing the vectors, directly relies on the mathematical relationships of the vectors being 
Accordingly, if a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4-7, 18-19, 23-26, and 37-28, reciting particular aspects of utilizing multidimensional nonlinear manifold clustering as mathematical concept; claims 2-3, 5-6, 8, 12-15, 17-19, 21-22, 24-25, 27, 31-34, and 36-38, reciting particular aspects of assigning an entity into a decision hyper-volume as a mathematical concept; and claims 9-11, 16, 18-19, 28-30, 35, and 37-38, reciting particular aspects of determining a recommendation of treatment and/or diagnosis based on the assignment as a mathematical concept).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of controller, processor, and user equipment in claims 1 and 20 amount to invoking 
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving a health science related dataset amounts to mere data gathering; recitation of information associated with at least one of a patient medical information, healthcare provider clinical information, health related publications and treatment information, and pharmaceutical information amounts to selecting a particular data source or type of data to be manipulated; and recitation of transmitting…to a user equipment the recommendation amounts to insignificant application as in claims 1 and 20, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as health science related dataset, information associated with at least one of a patient medical information, healthcare provider clinical information, health related publications and treatment information, and pharmaceutical information, and recommendation of at least one of health diagnosis and treatment for a patient generally linking to a healthcare environment, controller, processor, and user equipment generally link to a computer environment, as in claims 1 and 20, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 12-19, 21-27, and 31-38, narrowing or defining functions performed by the processor, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 9-11, and 28-30, narrowing or defining diagnoses and treatments, which are additional limitations claims 9-11, 14, 16, 18, 28-30, 33, 35, and 37, narrowing or defining the field of use as healthcare, and claims 2-8, 12-19, 21-27, and 31-38, generally linking to a computer environment, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  claims 1 and 20, retrieving a dataset and transmitting a recommendation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 3, 6-7, 12, 22, 25-26, and 31, discussing iterative dataset selection and clustering, minimizing a loss function, and Monte Carlo simulation, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-13, 15-18, 20-32, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruin et al. (US 2014/0279746 A1), hereinafter De Bruin.

Claims 1 and 20:
De Bruin discloses:
(claim 1)  An apparatus  (claim 20)  A method, comprising:
a system controller to retrieve a health science related dataset from at least one database, the retrieved dataset including at least one element associated with at least one of a patient medical information, healthcare provider clinical information, health related publications and treatment information, and pharmaceutical information,
[0069] discloses collecting "biometric, demographic, neurological, psychological, psychiatric, laboratory and clinical information…regarding the patient." [0088] discloses treatment database and medical assessment and diagnosis database.
and transmit to a user equipment a recommendation of at least one of health diagnosis and treatment for a patient; and
[0069] discloses sending recommended treatments and/or diagnoses to the physician. [0090] discloses receiving prediction results and recommended treatment options through a communication medium. [0124] discloses a user-interface connected via the communication medium to the central/remote data management and databases.
a system processor to assign an entity formulated from the at least one element of the retrieved dataset to a recommendation of at least one of health diagnosis and 
[0106] discloses an n-dimensional Euclidean space into which the features, which [0098] after feature extraction undergo reduction and selection as in [0029] of applicant's specification which forms the "entity," are placed. Still discussing [0106], these features are clustered into groups that correspond to the prediction outcome (i.e. diagnosis or treatment) in the n-dimensional space, with the clusters having the ability to overlap (i.e. nonlinear boundary).
assign at least one of health diagnosis and treatment decision to the recommendation of at least one of health diagnosis and treatment decision hyper-volume based on the multidimensional nonlinear manifold clustering,
[0106] discloses the "job of the classifier/predictor" which works to assign the decision. Also see [0182]-[0184], specifically [0184].
determining a distance between the entity formulated from the at least one element of the retrieved dataset and the at least one of health diagnosis and treatment decision, and
[0153] and [0154] disclose computing the vector inner product (i.e. dot product, consistent with applicant's [0033]) thereby determining distance between feature vectors/entities.
determine the recommendation of at least one of health diagnosis and treatment for the patient based on the determined distance between the entity formulated from the at least one element of the retrieved dataset and the at least one of health diagnosis and treatment decision.
Associated [0158]. Also see [0184]

Claims 2 and 21:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses: 
the system processor further formulates the entity from the at least one element of the retrieved dataset.
[0069] discloses elements, where elements are features, such as explained in [0097], which are then processed to formulate the entity, such as in [0098]. This process for entity formulation is consistent with applicant's [0029].

Claims 3 and 22:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further performs adjudication to minimize a loss function in order to optimize the assignment of the entity by adjusting a decision boundary of the decision hyper-volume.
[0033] discloses minimizing error (loss function) by defining non-linear discrimination boundaries. [0135] discloses solving an optimization problem (i.e. minimizing a loss function) with [0136] disclosing finding optimum decision boundaries.

Claims 4 and 23:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the utilization of the multidimensional nonlinear manifold clustering further includes utilizing the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering including at least one of linear clustering, linear manifold clustering, and nonlinear clustering.
[0104] specifically discloses using multidimensional nonlinear manifold clustering and [0151]-[0153] disclose using multidimensional linear manifold clustering.

Claims 5 and 24:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the assignment of the entity to the decision hyper- volume is further based on at least one other type of multidimensional clustering including at least one of linear clustering, linear manifold clustering, and nonlinear clustering.
[0104] specifically discloses using multidimensional nonlinear manifold clustering and [0151]-[0153] disclose using multidimensional linear manifold clustering.

Claims 6 and 25:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further performs adjudication to minimize a loss function in order to optimize the assignment of the entity by adjusting a decision boundary of the decision hyper-volume for the multidimensional nonlinear manifold clustering and at 
[0033] discloses minimizing error (loss function) by defining non-linear discrimination boundaries based on "optimality criteria"; [0136] discloses finding optimum decision boundaries using training patterns; [0247] disclosing an example of changing the decision boundary; [0104] specifically discloses using multidimensional nonlinear manifold clustering; and [0151]-[0153] disclose using multidimensional linear manifold clustering.

Claims 7 and 26:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further performs adjudication to control a number of iterations of selection of the retrieved dataset and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering.
[0085]:  "the treatment recommendation procedure, medical diagnosis, and the estimation/detection of critical parameters, level or severity of the illnesses, diseases or conditions is performed through an interactive, iterative, multi-stage procedure..."; [0123] discloses iteratively generating results with [0244]-[0247] and Table 7 disclose comparison of different methods of prediction.

Claims 8 and 27:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further utilizes a neural network to define the decision hyper-volume.
[0038]:  "The feature data scheme or model may be determined using an artificial neural network." with more detail on the "feature data scheme or model" in [0033]-[0037].

Claims 9 and 28:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the at least one of health diagnosis includes at least one of a disease and a health condition and the treatment is at least one of surgical, radiological, pharmaceutical, deoxyribonucleic acid modification, ribonucleic acid modification, immunotherapy, environment change, and life style change.
[0079]: "perform medical diagnosis, in a more diverse set of illnesses, diseases, disorders, and conditions and relate it to a more diverse set of therapies and treatments including repetitive transcranial magnetic stimulation (rTMS therapy), cognitive behavioral therapy (CBT), deep brain stimulation (DBS) therapy and other treatments." wherein a medical [0181]:  "For example, in the medical diagnosis problem, this can be illustrated by the fact that data points or features representing each illness or condition…" i.e., medical diagnosis is an illness or condition.

Claims 10 and 29:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the treatment includes at least one of discovery of a new drug, new application for an existing drug, repurpose an existing drug, drug interactions, drug side-effects, drug dosage, drug efficacy, drug sensitivity, and discovery of a complementary drug.	
[0222] and Table 1 disclose predicting sensitivity to treatment, in the case of Table 1, selective serotonin reuptake inhibitor (SSRI), i.e., drug sensitivity.

Claims 11 and 30:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the at least one of health diagnosis and treatment is based on at least one of deoxyribonucleic acid, ribonucleic acid, phenotype, genotype, biomarker, exosome, environment, and life style.	
[0069] discloses a clinician collecting patient information, which can include pharmacogenetic data, after which the data is processed and a list of recommended treatments and diagnostic possibilities is provided, i.e., the 

Claims 12 and 31:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further places the entity into an entity universe based on Monte Carlo insertion with or without measure of importance.
[0111] discloses unknown parameters which can be incorporated using "statistical and Bayesian decision networks, probabilistic graphical models, belief networks or their extensions..." which are implementations of Monte Carlo methods.

Claims 13 and 32:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, respectively, as discussed above. 
De Bruin further discloses:
the system processor further divides the entity into two or more sub-entities.	
[0018] and [0099]-[0102] disclose "feature reduction and feature selection" wherein a "feature" is equivalent to an entity. [0102] specifically discloses “subset selection.”

Claims 15 and 34:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further applies the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary.	
[0110]:  "In particular, for data points near decision boundaries, the predictors produce different outcomes. These results are then treated as soft decisions and combined using data fusion techniques such as statistical or heuristic data fusion."

Claims 16 and 35:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further formulates a confidence region to rank an order of a plurality of the recommendation of the at least one of health diagnosis and treatment.
[0069]:  "The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood..." and [0079] and [0123]:  "Then the 'digital clinician' or the 'medical digital expert system' processes the data and produces diagnosis/treatment-planning report, which is accompanied with confidence values, or decision likelihood values."

Claims 17 and 36:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
assignment of the at least one of health diagnosis and treatment decision to the decision hyper-volume is based on at least one of supervised training and unsupervised training.
[0108] discloses semi-supervised learning and inference methods, calling them an extension of supervised learning, thereby anticipating supervised training.

Claims 18 and 37:  De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above. 
De Bruin further discloses:
the system processor further performs adjudication to formulate at least one of the retrieved dataset and the entity, to optimize the recommendation of diagnosis and treatment.	
[0098]:  "After initial feature extraction, there is a feature reduction and feature selection phase in which only the most relevant features attributes are found and stored for further processing." and [0099]-[0100] disclose optimization of entity formulation and [0102] discloses selecting the best "features" or entity/entities which "is most useful for the estimator/predictor method" with the goal of "generat[ing] the best final result with the greatest possible efficiency."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 19, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin et al. (US 2014/0279746 A1), hereinafter De Bruin, in view of Siegel et al. (US 2014/0279721 A1), hereinafter Siegel.

Claims 14 and 33:
De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above.
De Bruin further discloses:
the system processor further generates the entity using text processing including performing at least one of Information Theoretic, semantic, and syntactic, with the entity generation includes extracting numerically encoded text features
[0107]:  discloses using information theory; [0118] and [0138]:  disclose extracting numerical properties/attributes of data wherein the input data is in the form of geometric, statistical, temporal, dynamic, etc…

	While De Bruin does disclose extracting of numerical features, De Bruin does not explicitly disclose “from at least one of bulk text, structured text, unstructured text, biological sequences, chemical sequences, deoxyribonucleic acid, and ribonucleic acid.” However, Siegel does disclose this limitation, specifically:
from at least one of bulk text, structured text, unstructured text, biological sequences, chemical sequences, deoxyribonucleic acid, and ribonucleic acid.
[0024]-[0026]:  "The genomics interface extracts known genetic markers from the genome, formats the extracted data for the knowledge base…" and [0028]:  "Since the medical research data can include unstructured data, the research interface can include an information extraction component to reduce an unstructured source of research...into a format compatible with the knowledge base."

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method as disclosed by De Bruin with "from at least one of bulk text, structured text, unstructured text, biological sequences, chemical sequences, deoxyribonucleic acid, and ribonucleic acid” as disclosed by Siegel. 
De Bruin in order to process the "data to provide recommendations to patients, clinicians, and researche[r]s based on accumulated data from these resources." (Siegel:  [0024]).

Claims 19 and 38:
De Bruin discloses the apparatus of claim 1 and the method of claim 20, as discussed above.
While De Bruin does disclose a computer-based implementation, De Bruin does not explicitly specify the computer components, such as the limitations of claims 19 and 38. However, Siegel does disclose these limitations, specifically:
at least one of the system processor and system controller are at least partially implemented in at least one of a local computing, distributed computing, mobile computing, cloud-based computing, Graphics Processing Unit (GPU), array processing, Field Programmable Gate Arrays (FPGA), tensor processing, Application Specific Integrated Circuits (ASIC), quantum computing, and a software program.
[0066]-[0071] discloses utilizing a mobile device, an ASIC, a server/server blade center/server farm, and other means of implementation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method as disclosed by De Bruin with “at least one of the system processor and system controller are at least partially implemented in at least one of a local computing, distributed computing, mobile computing, cloud-based computing, Graphics Processing Unit (GPU), array processing, Field Programmable Gate Arrays Siegel. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruin in order to implement the systems and methods (Siegel:  [0066]).

Response to Arguments
Regarding 101, applicant’s amendments have been considered but are not sufficient to overcome the “Mathematical Concepts” 101 rejection. As discussed above, the data elements being retrieved in the first limitations of both claims 1 and 20 are represented, despite not being explicitly claimed, as a vector in a multidimensional space. The multidimensional clustering of these vectors to determine at least one of a health diagnosis and treatment decision, no matter the plurality and associated complexity of the vectors and the data composing the vectors, directly relies on the mathematical relationships of the vectors being represented in the multidimensional space. This is further demonstrated by the amended limitation of “determining a distance” wherein a mathematical calculation of the distance between the vectors is to be determined.
Accordingly, the 101 rejection has been maintained.

Regarding 102 and 103, applicant argues De Bruin fails to disclose “assigning an entity formulated from the at least one element of the retrieved dataset to a decision hyper-volume based on multidimensional nonlinear manifold clustering.” Applicant further argues that De Bruin differs from applicant’s claims in that De Bruin first filters the dataset and fails to disclose 
The examiner respectfully disagrees with applicant’s conclusion. As explained in the rejection above, [0106] of De Bruin discloses an n-dimensional Euclidean space (hypervolume) into which the features, which as in [0098] after feature extraction undergo reduction and selection which forms the "entity," are placed. This is consistent with applicant’s own disclosure of entity formation as in [0029] of applicant's specification. Still discussing [0106], these features are clustered into groups that correspond to the prediction outcome (i.e. diagnosis or treatment) in the n-dimensional space, with the clusters having the ability to overlap (i.e. nonlinear boundary).
Applicant further argues De Bruin fails to disclose the newly added limitation of “determining a distance.”
The examiner respectfully disagrees. Consistent with [0033] of applicant’s specification, De Bruin [0153] and [0154] discloses computing the vector inner product (i.e. dot product), thereby determining the distance between feature vectors/entities. Regarding providing the recommendation based on this distance, [0158] explicitly discloses building estimation, decision, and prediction models, and combining them to make a final model based as a final step of the process including determining the inner product. Then as disclosed in [0184], “already known models” (i.e. trained models) such as that disclosed in [0153], [0154], and [1058], are fed data (e.g. vector x) and estimate or predict the output (e.g. vector y).
Accordingly, De Bruin is considered to disclose the amended limitations of claims 1 and 20, and the art rejections of claims 1-38 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weng et al. (Mining the structural knowledge of high-dimensional medical data using isomap)
Discloses non-linear dimensionality reduction of high-dimensional medical data.
Park et al. (ISOMAP induced manifold embedding and its application to Alzheimer’s disease and mild cognitive impairment)
Discloses using manifold learning to find a low dimensional representation for high dimensional data to quantify shape information for distinguishing Alzheimer’s disease from normal.
Dai et al. (A hybrid manifold learning algorithm for the diagnosis and prognostication of Alzheimer’s disease)
Discloses a hybrid manifold learning framework for Alzheimer’s disease diagnosis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626